DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/8/21 has been entered.
 
Allowable Subject Mater

3.	Applicant filed IDS 5/8/21 which contained a newly discovered reference Komatsu et al. US Patent Application Publication 2012/0095424. The indicated allowability of claims is withdrawn in view of the aforementioned newly discovered reference.  Rejections based on the newly cited reference follows.



Response to Arguments

4.	Applicant’s arguments with respect to claims 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.    Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. US Patent Application Publication 2012/0095424. 

the absorbent article comprising a topsheet 10, a backsheet 20, and an absorbent core 30 between the topsheet 10 and backsheet 20, and
the absorbent core 30 comprising a core wrap enclosing an absorbent material
comprising superabsorbent polymer particles (paragraphs 0056, 0091);
wherein the core wrap comprises a top side and a bottom side;

wherein the absorbent core comprises at least two longitudinally extending
channel-forming areas 41, 42 (paragraph 0043; Figures 1 and 8) substantially free of absorbent material through which the top side of the core wrap 31 (paragraph 0066) is attached to the bottom side of the core wrap 31 (Figure 8).  

Komatsu does not specifically teach that when the absorbent material swells upon absorption of a liquid, the core wrap forms channels 41, 42 along these areas substantially free of absorbent material.  However, these limitations are directed to a function of the article. Komatsu teaches the claimed structure in that Komatsu teaches the absorber 30 comprises hydrophilic fiber and high polymer absorbent which is known in the art as a material that swells as it absorbs fluid. Thus, the channels would obviously be formed by swelling of the absorbent materials. Since the structural limitations are met by the reference, it is reasonable to conclude the article is capable of performing the claimed function.



As to claim 13, the absorbent material further comprises cellulose fibers (Komatsu paragraph 0055). 
8.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu as applied to claim 12 above in view of Davis et al. US Patent Application 2005/0096612.  Komatsu teaches the present invention substantially as claimed.  Komatsu does not teach the wetness indicator having a visible signal.  Davis teaches an absorbent article comprising a visibly highlighted wetness sensation member.  Davis teaches the wetness indicator provides a wetness sensation that increases a wearer’s awareness that urination has occurred (paragraph 0025) similar to the function of the cooling member of Komatsu.  Davis teaches the presence of visible highlighting for the benefit of providing an indication of the presence of the wetness sensation member and thereby facilitate an opportunity for the urinary toilet training of the wearer of the article (Davis paragraph 0054). It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Komatsu with a graphic or colored region to draw the wearer’s interest and/or provide the caregiver an opportunity for toilet training as taught by Davis (paragraph 0055).  



As to claim 14, the wetness indicator comprises an appearing signal (Olson col. 1, lines 45-53). As to claim 15, the wetness indicator comprises a disappearing signal (Olson col. 1, lines 45-53). As to claim 16, the wetness indicator comprise a color change signal (Olson col. 1, lines 45-53). 


Allowable Subject Matter
9.	Claims 1-11 and 17-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Komatsu teaches a wetness indicator in the form of cooling material 100 which provides a cooling sensation upon contact with urine.  However Komatsu teaches the cooling material per unit area becomes smaller toward each of both ends in the width direction of the absorber 30.  Additionally, the cooling material 100 is disposed in the contact portion S (Figure 1) so that the amount of cooling material 100 per unit area becomes smaller toward each of both ends in the 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781